DETAILED ACTION
	In Election filed on 06/21/2022 Claims 1-8 are pending. Claims 1-6 are elected. Claims 7-8 are withdrawn. Claims 1-6 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.
Applicant’s election without traverse of claims 1-6 in the reply filed on 06/21/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The Claims contain a product-by-process limitation. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2112 for further details.
	Claim 6 recites the mold where each building block of the mold is formed via additive manufacturing. This limitation is only given patentable weight to the extent which effects the structure of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2019/0264453 A1 (“Petri”).
Regarding claim 1, Petri teaches a mold for use in molding a component (Abstract), the mold comprising:
	a plurality of separately formed building blocks assembled together to form the mold, at least some of the building blocks having mold surface segments, the assembled building blocks arranging the mold surface segments to form at least one contiguous mold surface that corresponds with a shape of the component such that the component can be formed in the mold against the at least one contiguous mold surface (Fig. 1-2, 13 and [0069-0071]).

	Regarding claim 2, Soshi teaches each building block includes a top, a bottom, and a plurality of sides extending heightwise from the bottom to the top (Fig. 2, 5-6 display individual molds 2 each having a top, bottom, and sides extending from bottom to top).

	Regarding claim 3, Petri teaches at least some of the building blocks that have mold surface segments are in side-by-side engagement in the assembled mold (Fig. 2, 5-6 display individual molds arranged side by side to form formwork system 1).

	Regarding claim 4, Petri teaches each building block includes an integral formation for connecting the building block to at least one adjacent building block in the assembled mold (Fig. 5 and [0015, 0073, 0083] teach individual molds 2 connected via devices for fixing 5).

	Regarding claim 5, Petri teaches each building block is formed from a single piece of material (Figs. 2, 5-6, 14 and [0018-0019, 0040, 0070, 0077] teach each individual mold 2 being a single piece of material. Specifically, Petri teaches the single piece may be formed by adhering base carrier 6 to plastic 7 or that the entire individual mold 2 is formed via 3-D printing).

	Regarding claim 6, Petri teaches each building block being formed by additive manufacturing (Fig. 1-2, 5-6, 13 and [0040, 0069-0071]).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0023558 A1 (“Soshi”) teaches a mold manufacturing method where separate blocks are milled, then additive manufacturing is used to form a continuous surface of the fabricated mold (Abstract, Fig. 5, 11-13 and [0080-0086, 0096-0100, 0108-0110, 0114-0115]).
US 2021/0137153 A1 (“Rubinksky”) teaches 3D printing a plurality of individual volume elements in a 3-D array and solidifying the 3-D array (Abstract).
US 2018/0009134 A1 (“Berben”) teaches a method for manufacturing a mold via fused deposition modeling (Abstract).
US 2008/0099955 A1 (“Cleaver”) teaches a method of making a high temperature resistant tool (Abstract and Fig. 1).
See also USP 5616293, USP 5641448, USP 4822436, US 2022/0032508 A1, and US 2005/0173839 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744